Title: To James Madison from Tench Coxe, 16 December 1812
From: Coxe, Tench
To: Madison, James


SirPurveyor’s office room Decemr. 16th. 1812.
It is only from a desire to reserve from the public files of the war department an application, which might wear the appearance of complaint, where none is intended, that I have ventured to do my self the honor to address the requests in this letter to you.
In the week preceding the cessation of my operations as Purveyor, I made applications to the war department for the name of an officer authorized to receive all public property and all things, which I ought to deliver, from me within the time fixed by law: and for the means of settling my accounts, for which clerkship and funds were necessary. From the state of the service, the refusal of the Commissary general’s office by several, the non appointment of a deputy here, the nature of the times, the urgent request of the Secretary of war, and from my own sense of duty, I continued to act with the utmost energy in my power in the business of the supplies till 11 O’Clock at Night on the 31st. of May.
The manner in which the late depy. Commissary Mr. Mifflin construed or attended to the letter written to him by the Secretary of War in regard to the books and papers necessary to settle my accounts, and in regard to giving me access to the books, accots. and other papers prevented me from obtaining any of the means to settle my accounts during his life, which unhappily terminated in the latter part of August. Three months were thus lost, tho’ I attended every day in this room with one clerk, and had another ready at my call, for some time. I ought to have mentioned, Sir, that the delivery of all the public property in my hands, including my books, letters, receipts, contracts and other papers, were all made by order of the Secretary of War, in the end of may, to John McKinney Esqre., who, I believe, delivered the whole on the 1st. or 2d. of June to Mr. Mifflin. I offered personally or by letter to all the officers of the new department every aid and facility in my power and gave the same in numerous cases to a great amount with the utmost promptitude, as my letters and theirs will shew.
When Mr. Irvine the Commissary General was appointed, I applied to him for the necessary papers and got so many as quickly to settle the ordinary and principal accounts down to the 31st. of may.
But a difference of opinion, as to the settlement of the accounts of certain agents, whom I was instructed to employ in other places, existed in the mind of the Secretary of war (whose instructions I thought it my duty to respect, as if I were still in office) and the accountant of the war department, who is clothed with certain powers under the laws. The latter explicitly and urgently required me to settle with the Agents, and then to settle (so as to include those settlements) with him, to which I had no objection. But I could not obtain the use of the Agents accot’s. nor even the sight of them. The Secretary of war had considered it not inconvenient that those Agents, should settle with Mr. Mifflin Dy. Cy. or Mr. Irvine Commy. Genl. after his death. This constitutes one of the points, upon which I do myself the honor to request that you would be pleased to cause proper order to be taken, as there is a vacancy in form, in the department of war. I beg leave to observe that it will be particularly comfortable to me, if Mr. Monroe and Mr. Eustis will be so good as to bestow their personal or official consideration upon this subject, as I perceive they are both said to have a present relation to the war department.
From the omission to grant one extra clerk to the Purveyor’s office for 1811 tho’ recommended by the two Secretaries of War and until late in the first quarter of 1812, the gentlemen employed assured me they were unable to keep the books up with the course of my operations. I believe they were unable. This fact, the extreme and increasing urgency of supplies, the difficulties of purchase before the Amelia Island goods and the late goods arrived and other circumstances render it particularly a duty from me to the United States, the sellers and contractors, my sureties and myself that I should have the books carefully revised, completed & settled. To omit it would be imprudent, dangerous and perhaps very injurious to some of those persons or parties. The Secretary of war, in July I think, authorized my freest admission to the books & papers in a letter to the deputy Commissary Mr. Mifflin. As that letter is now among the papers handed over by Mr. Mifflin’s family to Mr. Irvine Commy. genl. I applied in writing to the latter. But to my first application, Mr. Irvine returned an answer declining the permission, as, in his opinion, unnecessary.
I wrote a second letter to him some weeks ago and added to the general and official reasons, that I had a cause pending in court in preparing for which examination of my official books and papers was necessary. To this second letter Mr Irvine has not replied.
The cause was marked for trial at a Nisi Prius sitting of one of the Judges of our Supreme Court from the 30th. of Novemr. to the 12th of Decr. It fortunately happened, that the cause was not quite reached. It was very painful to me, that, by advice of eminent counsel, I was obliged to prepare a deposition stating the facts and declaring, that I could not go safely to trial without an opportunity to inspect my late office papers. My feelings were however saved, for I kept the deposition in reserve between my counsel and myself, and the cause went off for the time. It will soon come up again and is about the 3d or 4th. on the list. Such a deposition concerning an officer, who, in truth, succeeds me, would be very uncomfortable and of ill effect.
These circumstances present the second point of my request, which is that the officer (Mr. Irvine) who at present holds the Books and papers of the late Purveyor’s office, which relate to my time from August 1803 to June 1. 1812, may be instructed to let me have free access to them from time to time, as I may find such access necessary.
I never refused such access to any person, having apparent reason; and the case has several times occurred.
The correct settlement of public accounts and the promotion of justice being matters, which cannot fail to engage your general good wishes, I trust Sir, that my requests will be granted: and I beg permission to add, that I feel a sincere and respectful confidence, that any thing which may do me a right without occasioning any other person a wrong will not be unsatisfactory to you. I have the honor to be with perfect respect, Sir, Your most obedient Servant.
Tench Coxe
